Citation Nr: 1435000	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-04 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a skin condition of the bilateral lower extremities, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1967 to January 1970.  

This issue of entitlement to service connection for bilateral hearing comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In an October 2005 rating decision, the RO continued the denial of entitlement to service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement in January 2006.  Although the RO characterized this issue as new and material evidence in the February 2009 rating decision, it is noted that the Veteran timely filed a NOD and his claim remained pending.  

The issue of entitlement to service connection for a skin condition of the bilateral lower extremities, to include as secondary to herbicide exposure comes before the Board on appeal from the February 2009 rating decision.  

The Veteran was scheduled to testify at a May 2013 Travel Board hearing; however, the Veteran was determined to be a no-show for that hearing.  To date, the Veteran has not requested a new Board hearing. Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2013).

In an August 2009 statement the Veteran stated that he wished to file a claim for a left ear condition causing drainage.  However, a review of the record shows that the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

A review of the Veteran's Virtual VA claims file reveals a March 2014 Appellate Brief.  The other documents are either duplicative of the paperless claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is related to his military service.  

The Veteran's November 1966 enlistment audiometric testing (ISO or ANSI units after conversion are in parentheses) revealed right ear puretone thresholds of 5(20), 0(10), 10(20), 25(35), and 10(15) decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Left ear puretone thresholds were 10(25), 15(25), 15(25), 30(40), and 20(25) at the same frequencies.  On the Veteran's report of medical examination the Veteran reported ear, nose, and throat trouble, and running ears.  The examiner noted that the Veteran had ear trouble since childhood, particularly otitis externa.  

Based on these audiometric readings, the Board finds that the Veteran entered service with pre-existing left ear hearing loss.  See 38 C.F.R. § 3.385 (2013) (providing that for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).  As such, entitlement to service connection for the disability must be predicated on a finding that it was aggravated by such service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  The burden falls on the Veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  In regard to the right ear, the audiogram showed some elevation of the pure tone thresholds at the 3000 Hertz frequency (see Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss), but the Veteran's hearing at that time was not so impaired as to meet the criteria under 38 C.F.R. § 3.385 for a disability. Therefore, for VA compensation purposes, the presumption of sound condition applies, and the Veteran did not have a hearing impairment disability of the right ear when he entered service.  

The Board notes that the Veteran was treated for ear and hearing complaints and underwent several audiograms in service.  A March 1967 periodic audiometric testing (ISO or ANSI units after conversion are in parentheses) revealed right ear puretone thresholds of 5(20), 10(20), 10(20), and 15(25) decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  Left ear puretone thresholds were 5(20), 10(20), 10(20), and 15(20) at the same frequencies.  On the report of medical examination the examiner noted that the Veteran had ear, nose and throat trouble since childhood.  

In July 1967 the Veteran complained of hearing loss that began after basic combat training and the rifle range.  The examiner noted that the Veteran had multiple ear infections in childhood with the left ear slightly deaf thereafter.  The examiner noted that the Veteran had some relief from temporary decreased hearing in the right ear in civilian life.  The examiner noted that the Veteran reported that since he had been in service about nine months he had noticed decreased hearing in the right ear.  The examiner diagnosed conductive hearing loss of the left ear secondary to adhesive process middle ear.  The examiner also diagnosed noise induced hearing loss and noted the Veteran should have no further exposure to noise or outdoor assignments until September 1967.  

A July 1967 audiometric examination (ISO or ANSI units after conversion are in parentheses) revealed right ear puretone thresholds of 5(20), 20(30), 20(30), and 35(40) decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  Left ear puretone thresholds were 35(50), 40(50), 55(65), and 65(70) at the same frequencies.  The Veteran was subsequently placed on a physical profile in July 1967 that included no assignment involving habitual or frequent exposure to loud noises, requirement of well fitted ear plugs, and no exposure to inclement weather, field duties, or outdoor assignments.  

An April 1968 audiogram revealed right ear puretone thresholds of 35, 35, 30, and 45 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  Left ear puretone thresholds were 30, 35, 40, and 65 at the same frequencies.  In April 1968 the Veteran was again placed on a physical profile.  The Veteran was noted as having left ear mixed hearing loss and right ear neurosensory hearing loss.  The profile noted that the Veteran should not have duty requiring excellent hearing and no duty exposing ears to loud noise or blasts or concussion other than for required qualification firing, and then only with properly fitted ear protectors in place.  The Veteran was instructed to keep his ears dry and it was recommended that the Veteran be stationed in temperate climate near medical facility with ENT service.  

A June 1968 ENT consultation noted that the Veteran had three previous procedures on his left ear for apparent congenital hearing loss.  The examiner noted that the Veteran apparently suffered from further hearing loss at basic training and was apparently still having episodes of drainage.  The examiner noted that the Veteran's right ear was within normal limits and his left ear had a refracted tympanic membrane perforation posteriorly.  The examiner concluded that there should be no change in the Veteran's profile and he should be stationed near an ENT doctor because he continued to have drainage.  

The Veteran's November 1969 separation audiogram was noted as being in ASA.  Testing (ISO or ANSI units after conversion are in parentheses) revealed right ear puretone thresholds of 0(15), 0(10), 0(10), and 5(10) decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  Left ear puretone thresholds were 0(15), 0(10), 20(30), and 25(30) at the same frequencies.  The examiner diagnosed high frequency hearing loss.  On the Veteran's report of medical examination the Veteran reported ear, nose, and throat trouble, running ears, and hearing loss.  The examiner noted that the Veteran had recurrent ear infections as a child with no recurrence in basic training.  The examiner also noted that the Veteran had partial high frequency hearing loss in the left side since childhood.  

The Veteran was afforded a VA examination in September 2005.  The examiner noted that the Veteran had a mild high-frequency hearing loss on the right ear and mild to severe sensorineural hearing loss for the left ear at enlistment.  The examiner also noted that bone conduction studies were not completed so the type of hearing loss could not be determined.  Right ear puretone thresholds were 20, 20, 40, 45, and 45 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Left ear puretone thresholds were 25, 40, 55, 55, and 65 at the same frequencies.   The examiner concluded that the Veteran's military noise exposure was not responsible for the Veteran's hearing loss.  The examiner explained that the Veteran had hearing loss in both ears at his enlistment in 1967, which was "consistent and unchanged" from the test results conducted at the current examination.  

In July 2009 the Veteran submitted a private opinion from Dr. H.A.  Dr. H.A concluded that there was no way to absolutely know what caused the Veteran's hearing loss.  He explained that a portion of it could be attributable to noise exposure which he suffered while in service.  Dr. H.A. also noted that the Veteran did have physical findings compatible with chronic middle ear problems.  

Reviewing the September 2005 VA examination and etiological opinion and the July 2009 private audiological opinion, the Board concludes that both opinions are inadequate to decide the claim.  The Board finds that the September 2005 examiner's explanation that the Veteran's 1967 hearing loss is "consistent and unchanged" from the current examination test results is an insufficient rationale as the readings appear to have worsened since the Veteran's service.  The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, the July 2009 private opinion does not appear to be based on a review of the Veteran's claims file which contains such relevant facts as the condition of the Veteran's hearing before, during, and after service.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine whether the Veteran's current hearing loss is etiologically related to his military service.  

Furthermore, in a February 2009 statement, the Veteran reported that he saw Dr. W. D., in the mid-1970s to the late 1980s and that Dr. W.D., told the Veteran it appeared that the Veteran's hearing loss had worsened after his military service.  The Board notes that the Veteran's service treatment records include a note from Dr. W.D., dated January 1967, that shows Dr. W.D., treated the Veteran as early as 1963.  As such, on remand the Veteran should be provided another opportunity to identify all pertinent private treatment records and for the RO to obtain all necessary authorizations.  

Skin Condition

The Veteran contends that he has a skin condition of his lower extremities that is due to his military service, to include exposure to herbicides during his tour in Vietnam.  

The Veteran's service treatment records show that the Veteran had in-country Vietnam service.  However, the Veteran's service treatment records are absent any complaints, treatment, or diagnosis of a skin condition of the Veteran's lower extremities.  The Veteran's post service VA treatment records dated February 2006 to May 2008 are also absent any complaints, treatment, or diagnosis of a skin condition.  

In a January 2009 statement the Veteran reported that he received private treatment for his claimed skin condition from Dr. C.R., St. Luke's Hospital Center, and the Texas Medical Center.  The Board finds that a remand is necessary in order to provide the Veteran with another opportunity to identify these private treatment records and for the RO/AMC to obtain all necessary authorizations.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records, both VA and private, for his bilateral hearing loss and skin condition.  Particularly private records from Dr. W.D. dated from the 1970s and private records showing treatment for the Veteran's claimed skin condition from Dr. C.R., St. Luke's Hospital Center, and the Texas Medical Center.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Thereafter, schedule the Veteran for a new VA examination to determine the nature and etiology of his bilateral hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder was reviewed.

(a)(1) In regard to the left ear, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's pre-existing hearing loss of the left ear underwent an increase in severity (i.e., a permanent worsening of the underlying disorder as distinguished from a temporary or intermittent flare-up).  IF YES, is the increase in severity of the pre-existing hearing loss of the left ear clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disorder?  The examiner must consider and discuss the periodic separation audiogram results and the Veteran's military physical profiles.  

(a)(2) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss of the left ear is etiologically related to symptomatology noted in service?

(b)  In regard to the right ear, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hearing loss of the right ear is etiologically related to symptomatology noted in service.  The examiner must consider and discuss the periodic service audiogram results and the Veteran's military physical profiles.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his or her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



